DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–11 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0076009 A1.

Information Disclosure Statement
The listing of references (e.g., [0005], [0020]) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because:
The numbers, letters, and/or reference characters of FIGS. 2 and 12 intermingle with each other and/or lines. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. See 37 CFR 1.84 (p)(3).
The numbers, letters, and/or reference characters of FIG. 2 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
FIGS. 1–3 use shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See 37 CFR 1.84 (m).
Reference character(s): 100 (e.g., FIG. 1) do not have a lead line or are not underlined. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. See 37 CFR 1.84 (q).
The view numbers of FIGS. 1, 3, and 4B are not larger than the letter, number, and reference characters used in the drawing. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
FIGS. 4B, 4D, 5C, and 5E do not have satisfactory reproduction characteristics. See US 2020/0076009 A1. All drawings must be made by a process, which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. See 37 CFR 1.84 (l).
FIG. 2 are photographs and/or photomicrographs, which are not of sufficient quality so that all details in the photographs and/or photomicrographs are reproducible in the printed patent. See US 2020/0076009 A1. Photographs must be of sufficient quality so that all details in the photographs are reproducible in the patent. See 37 CFR 1.84 (b)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities:
The symbol used for the micron is um in paragraph [0027] and TABLES 1, 7, 8, 10, and 11. The SI symbol for the micron is µm. The unit for the microns should be µm in paragraph [0027] and TABLES 1, 7, 8, 10.
Appropriate correction is required.

Claim Objections
Claim(s) 4 and 8 is/are objected to because of the following informalities:
Claim 4 recites the limitation "a dimeter." The term "dimeter" is a line of verse consisting of two metrical feet. Claim 4 should recite the limitation "a diameter."
Claim 8 uses the unit um for the micron. The SI symbol for the micron is µm. The unit for the microns should be µm in claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3–7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "hot-melt spinning." The term "hot" is a relative term, which renders the claim indefinite.  The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the limitation "hot-melt spinning" is indefinite.
Claim 4 recites the limitation "where each nanofiber has a di[a]meter ranging from 10nm to 100nm." Claim 1 recites the limitation "each nanofiber of the polymeric nanofibers positioned on the separator core having a diameter less than approximately 1 micron." It is unclear if "a di[a]meter" recited in claim 4 is further limiting "a diameter" recited in claim 1.
Claim 5 recites the limitation "the ratio of polymer to flame-retardant material" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "wherein the ratio of polymer to flam-retardant material ranges from 5:1 to 1:1." Claim 5 does not recite which basis (e.g., mass, volume, mole, etc.) this ratio is determined. The specification does not provide any guidance for which basis this ratio is determined. Therefore, the limitation "wherein the ratio of polymer to flam-retardant material ranges from 5:1 to 1:1" is indefinite.
Claim 6 recites the limitation "the ratio of polymer to flame-retardant material" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "wherein the ratio of polymer to flam-retardant material ranges from 4:1 to 2:1." Claim 5 does not recite which basis (e.g., mass, volume, mole, etc.) this ratio is determined. The specification does not provide any guidance for which basis this ratio is determined. Therefore, the limitation "wherein the ratio of polymer to flam-retardant material ranges from 1:1 to 1:2" is indefinite.
Claim 7 recites the limitation "the ratio of polymer to flame-retardant material" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim(s) 1–11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2017/107436 A1, hereinafter Han) in view of Liu et al. (Electrospun core-shell microfiber separator with thermal-triggered flame-retardant properties for lithium-ion batteries, hereinafter Liu).
Regarding claims 1–7, 9, and 10, Han discloses a lithium ion battery capable of withstanding nail penetration comprising:
a first electrode including a lithium compound (see lithium-ion battery, [0002]);
a second electrode (see lithium-ion battery, [0002);
a separator positioned between the first electrode and the second electrode (see lithium-ion battery, [0002]);
an electrolyte (see lithium-ion battery, [0002]);
wherein the separator (FIG. 1, [0027]) comprises at least a layer of electrospun polymeric nanofibers (3) positioned on one side of a separator core (2),
the separator core (2) being selected from a polypropylene, polyethylene, or polyethylene terephthalate separator core (see base film, [0031]),
a polymer coating (1) being positioned on another side of the separator core (2, [0027]),
the polymer coating (1) being deposited during an electrospinning process that deposits the polymeric nanofibers (3, [0027]),
each nanofiber of the polymeric nanofibers (3) positioned on the separator core (2, [0027]).
Han does not explicitly disclose:
each nanofiber of the polymeric nanofibers positioned on the separator core having a diameter less than approximately 1 micron,
the polymeric nanofibers and the polymer coating including a fire-retardant material,
the fire-retardant material having a lower melting point than the polymeric nanofibers,
the separator configured such that a fire-initiating event releases the fire-retardant material from the nanofibers and extinguishes the fire-initiating event,
wherein the fire-retardant material is selected from one or more of trimethyl phosphate, triethyl phosphate, triphenyl phosphate, tricresyl phosphate, trixylenyl phosphate, or cresyl diphenyl phosphate,
wherein the nanofibers are spun nanofibers produced by electro-spinning, hot-melt spinning, or wet spinning,
wherein each nanofiber has a diameter ranging from 10 nm to 100 nm,
wherein the ratio of polymer to flame-retardant material ranges from 5:1 to 1:1,
wherein the ratio of polymer to flame-retardant material ranges from 4:1 to 2:1,
wherein the ratio of polymer to flame-retardant material ranges from 1:1 to 1:2,
wherein a polymer for the polymeric nanofibers is selected from one or more of polyester, polypropylene, or polyvinylidene fluoride.

Regarding claim 8, modified Han discloses all claim limitations set forth above and further discloses a lithium ion battery:
wherein the layer of nanofibers (3) has a thickness ranging from 1 µm to 50 µm (see thickness, [0027]).
Regarding claim 11, modified Han discloses all claim limitations set forth above and further discloses a lithium ion battery:
wherein the polymer coating (1) on the separator has a thickness of 3–8 microns (see thickness, [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725